Appeal from a decision of the Workers’ Compensation Board, filed April 12, 1978. The board found "based on the credible evidence and *751testimony in the record, that William F. Slack agent for Merchant’s Mutual Insurance Co. bound Merchant’s Mutual Insurance Company for workmen’s compensation coverage, and this coverage was in effect on 11/19/74 the date of the accident. Therefor Merchant’s Mutual Insurance Co. is the liable carrier in this case.” The board’s decision is supported by substantial evidence and must be affirmed. Decision affirmed, with one bill of costs to respondents filing briefs against appellant Merchants Mutual Insurance Company. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.